                                                               1    AARON J. MOSS (SBN 190625)
                                                                    AMoss@ggfirm.com
                                                               2    GREENBERG GLUSKER FIELDS CLAMAN &
                                                                    MACHTINGER LLP
                                                               3    2049 Century Park East, Suite 2600
                                                                    Los Angeles, California 90067-4590
                                                               4    Telephone: 310.553.3610
                                                                    Fax: 310.553.0687
                                                               5
                                                                    Attorneys for Defendant
                                                               6    Costco Wholesale Corporation
                                                               7
                                                               8                                  UNITED STATES DISTRICT COURT
                                                               9                                SOUTHERN DISTRICT OF CALIFORNIA
                                                               10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   JASON THOMAS, Individually and              Case No. 20-CV-0718-LAB-BLM
                                                                    On Behalf of All Others Similarly
                                                               12   Situated,                                   Assigned To: Hon. Larry A. Burns
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13                           Plaintiff,          COSTCO’S REPLY
                                                                                                                MEMORANDUM IN SUPPORT OF
                                                               14              v.                               MOTION TO DISMISS PURSUANT
                                                                                                                TO FRCP 12(b)(6), OR IN THE
                                                               15   COSTCO WHOLESALE                            ALTERNATIVE, TO STRIKE
                                                                    CORPORATION; DOES 1-10,                     PURSUANT TO FRCP 12(f)
                                                               16   inclusive,
                                                                                                                ORAL ARGUMENT REQUESTED
                                                               17                           Defendants.
                                                                                                                Date:     June 29, 2020
                                                               18                                               Time:     11:15 A.M.
                                                                                                                Place:    Courtroom 14A
                                                               19
                                                                                                                Action filed on April 15, 2020
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                     COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4
                                                                                                                                              TO DISMISS
                                                               1                                            TABLE OF CONTENTS
                                                               2
                                                                                                                                                                               Page
                                                               3    I.       INTRODUCTION ........................................................................................... 1
                                                               4    II.      ARGUMENT .................................................................................................. 2
                                                               5
                                                                             A.        Plaintiff has Admitted that the Underlying Basis for his Claims
                                                               6
                                                                                       was Wrong, and his Attempt to Resurrect those Claims Fails. ............ 2
                                                               7
                                                               8             B.        Plaintiff’s Reliance on “Customer Reviews” is Unavailing ................. 6

                                                               9             C.        Costco had No Duty to Disclose what it was Not Selling .................... 7
                                                               10            D.        Plaintiff Cannot State a Claim for Negligent Misrepresentation .......... 8
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                                             E.        Plaintiffs’ Class Allegations are Improper............................................ 9
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   III.     CONCLUSION ............................................................................................. 10

                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                        COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                                      i
                                                                                                                                                                 TO DISMISS
                                                               1                                        TABLE OF AUTHORITIES
                                                               2
                                                                                                                                                                               Page
                                                               3    CASES
                                                               4    Andrade-Heymsfield v. Danone US, Inc.,
                                                                      2019 WL 3817948 (S.D. Cal. Aug. 14, 2019) ...................................................... 2
                                                               5
                                                                    Becerra v. Dr Pepper/Seven Up, Inc.,
                                                               6       945 F.3d 1225 (9th Cir. 2019) ........................................................................... 2, 6
                                                               7    Carpenter v. PetSmart, Inc.,
                                                                      2020 WL 996947 (S.D. Cal. Mar. 2, 2020) ......................................................... 10
                                                               8
                                                                    Cheslow v. Ghirardelli Chocolate Co.,
                                                               9      2020 WL 1701840 (N.D. Cal. Apr. 8, 2020) .................................................... 2, 6
                                                               10   Dumas v. Diageo PLC,
                                                                      2016 WL 1367511 (S.D. Cal. Apr. 6, 2016) ..................................................... 2, 4
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                                    Falk v. General Motors Corp.,
                                                               12      496 F. Supp. 2d 1088 (N. D. Cal. 2007)................................................................ 7
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   Freeman v. Time, Inc.,
                                                                       68 F.3d 285 (9th Cir. 1995) ................................................................................... 5
                                                               14
                                                                    Frenzel v. AliphCom,
                                                               15      76 F. Supp. 3d 999 (N.D. Cal. 2014)..................................................................... 9
                                                               16   Kim v. Shellpoint Partners, LLC,
                                                                      2016 WL 1241541 (S.D. Cal. Mar. 30, 2016) ..................................................... 10
                                                               17
                                                                    Kramer v. Wilson Sporting Goods Co.,
                                                               18     2013 WL 12133670 (C.D. Cal. Dec. 13, 2013) .................................................. 10
                                                               19   Ladore v. Sony Computer Entm’t Am., LLC,
                                                                      2014 WL 7187159 (N.D. Cal. Dec. 16, 2014) ...................................................... 9
                                                               20
                                                                    Larsen v. Vizio, Inc.,
                                                               21      2015 WL 13655757 (C.D. Cal. Apr. 21, 2015) ................................................... 10
                                                               22   Lavie v. Procter & Gamble Co.,
                                                                       105 Cal. App. 4th 496 (2003) ................................................................................ 2
                                                               23
                                                                    Mazza v. American Honda Motor Co., Inc.,
                                                               24     666 F.3d 581 (9th. Cir. 2012) ................................................................................ 9
                                                               25   Phillips v. Apple Inc.,
                                                                       2016 WL 1579693 (N.D. Cal. Apr. 19, 2016) ...................................................... 5
                                                               26
                                                                    Punian v. Gillette Co.,
                                                               27     2015 WL 4967535 (N.D. Cal. Aug. 20, 2015) .................................................. 6, 7
                                                               28
                                                                                                                                      COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                                    ii
                                                                                                                                                               TO DISMISS
                                                               1                                     TABLE OF AUTHORITIES
                                                               2                                           (continued)
                                                                                                                                                                  Page
                                                               3    Romero v. Flowers Bakeries, LLC,
                                                                      2016 WL 469370 (N.D. Cal. Feb. 8, 2016) ........................................................... 9
                                                               4
                                                                    Tasion Comm’ns, Inc. v. Ubiquiti Networks, Inc.,
                                                               5       2013 WL 4530470 (N.D. Cal. Aug. 26, 2013) ...................................................... 9
                                                               6    Welk v. Beam Suntory Imp. Co.,
                                                                      124 F. Supp. 3d 1039 (S.D. Cal. 2015) ......................................................... 4, 8, 9
                                                               7
                                                                    Wolf v. Hewlett Packard Co.,
                                                               8      2016 WL 7743692 (C.D. Cal. Sept. 1, 2016) ........................................................ 6
                                                               9
                                                               10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                              iii
                                                                                                                                                         TO DISMISS
                                                               1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                               2    I.       INTRODUCTION
                                                               3             Plaintiff Jason Thomas’ (“Plaintiff’s”) entire complaint (Dkt. 1,
                                                               4    “Complaint”) is premised on the theory that defendant Costco Wholesale
                                                               5    Corporation (“Costco”) engaged in false advertising and related torts by
                                                               6    representing that it was selling “Second Generation Apple AirPods” when it was in
                                                               7    fact selling an “unknown hybrid mix” that were “not complete and true” Second
                                                               8    Generation AirPods because they did not come with a wireless charging case.
                                                               9             In its Motion to Dismiss, Costco demonstrated that Apple itself produces and
                                                               10   sells its Second Generation wireless AirPods accompanied by two different cases,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   one of which is capable of wireless charging and one of which is not. In his
                                                               12   Opposition, Plaintiff was forced to concede that he was wrong—that Costco is in
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   fact selling legitimate Second Generation AirPods, not some unknown hybrid
                                                               14   product. Opposition (“Opp.”), at 2, n.1.
                                                               15            Plaintiff’s concession should have ended this lawsuit. Instead, he has
                                                               16   changed his theory, asserting that Costco’s use of the term “wireless” in its product
                                                               17   listing could be interpreted to describe the charging case rather than the wireless
                                                               18   AirPods themselves. Not only is such a construction unreasonable, but Plaintiff’s
                                                               19   new argument also contradicts his Complaint, in which he alleged that Costco’s
                                                               20   listing omitted any reference to how the product was charged—thereby
                                                               21   demonstrating that he did not interpret “wireless” in the manner in which he now
                                                               22   claims. Plaintiff also asserts that Costco was obligated to affirmatively disclose
                                                               23   that its AirPods did not come with a wireless charging case, but no statute or case
                                                               24   law requires this.
                                                               25            As these defects cannot be cured by amendment, Plaintiff’s Complaint
                                                               26   should be dismissed in its entirety without leave to amend. In the alternative, its
                                                               27   class allegations should be stricken for the reasons discussed below.
                                                               28
                                                                                                                       COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                       1
                                                                                                                                                TO DISMISS
                                                               1    II.      ARGUMENT
                                                               2             A.        Plaintiff has Admitted that the Underlying Basis for his Claims
                                                               3                       was Wrong, and his Attempt to Resurrect those Claims Fails.
                                                               4             The parties agree that Plaintiff’s claims are governed by the “reasonable
                                                               5    consumer” standard, which requires “more than the mere possibility” that an
                                                               6    advertisement “might conceivably be misunderstood by some few consumers
                                                               7    viewing it in an unreasonable manner.” Lavie v. Procter & Gamble Co., 105 Cal.
                                                               8    App. 4th 496, 507-08 (2003) (rejecting a “least sophisticated consumer” standard).
                                                               9    Rather, the reasonable consumer standard “requires a probability that a significant
                                                               10   portion of the general consuming public or of targeted consumers, acting
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   reasonably in the circumstances, could be misled.” Id. Furthermore, allegations of
                                                               12   deception must be assessed according to what an advertisement actually says, not
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   allegations of implied meaning. Andrade-Heymsfield v. Danone US, Inc., 2019 WL
                                                               14   3817948, at *7 (S.D. Cal. Aug. 14, 2019).
                                                               15            Consumer claims are appropriately dismissed at the pleading stage where, as
                                                               16   here, a court may review the language of an advertisement and conclude as a matter
                                                               17   of law that reasonable consumers are unlikely to be deceived. Dumas v. Diageo
                                                               18   PLC, 2016 WL 1367511, at *3 (S.D. Cal. Apr. 6, 2016). Indeed, courts have often
                                                               19   dismissed consumer cases at the pleading stage where plaintiffs have
                                                               20   “misunderstood” statements in an advertisement or on a package when their
                                                               21   assumptions were unreasonable. See, e.g., Cheslow v. Ghirardelli Chocolate Co.,
                                                               22   2020 WL 1701840, at *1 (N.D. Cal. Apr. 8, 2020); Becerra v. Dr Pepper/Seven Up,
                                                               23   Inc., 945 F.3d 1225, 1231 (9th Cir. 2019).
                                                               24            Here, Plaintiff’s Complaint is premised entirely upon an allegation that he
                                                               25   now admits is simply untrue. Plaintiff claimed throughout his Complaint that
                                                               26   Costco’s product listing was false and misleading because Costco advertised its
                                                               27   product as “Second Generation Apple AirPods,” a product that Plaintiff alleged
                                                               28   would have included a wireless charging case for the earbuds. Plaintiff asserted
                                                                                                                        COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                         2
                                                                                                                                                 TO DISMISS
                                                               1    that Costco was instead selling an “unknown hybrid mix which did not include a
                                                               2    wireless charging case for the earbuds, which is how the product is sold by the
                                                               3    original manufacturer Apple, Inc.” Complaint, ¶¶2-5.
                                                               4             Critically, Plaintiff’s Complaint did not contend that Costco affirmatively
                                                               5    stated or implied that its product came with a wireless charging case or was capable
                                                               6    of wireless charging. Complaint, ¶29 (alleging Costco “omitted any reference to
                                                               7    how the product was charged”). Rather, the alleged “false and misleading”
                                                               8    representation was Costco advertising the product as “Second Generation Apple
                                                               9    AirPods,” a product which Plaintiff claimed would have necessarily included a
                                                               10   wireless charging case. Complaint, ¶¶2-5, 20-22, 27, 61, 74, 77, 78, 87, 88. See also
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   Complaint ¶41 (identifying, as common questions of fact, “[w]hether the Products
                                                               12   were actually advertised as” and “actually were” the “latest 2nd Generation Apple
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   AirPods”).
                                                               14            In his Opposition, Plaintiff was forced to concede that the product sold by
                                                               15   Costco was not in fact some “unknown hybrid mix” and that Apple’s Second
                                                               16   Generation AirPods are actually offered by Apple in two different product bundles,
                                                               17   one that included a “Wireless Charging Case” and another that included a regular
                                                               18   “Charging Case” (which is the version sold by Costco). Opp., at 2:18-24 and n.1.
                                                               19   Notwithstanding his characterization of these errors in his Opposition as “minor
                                                               20   inaccuracies,” Plaintiff’s concession that legitimate Second Generation AirPods are
                                                               21   sometimes sold with a standard charging case and sometimes sold with a wireless
                                                               22   case undermines the entire basis of this lawsuit.
                                                               23            Plaintiff now attempts to resurrect his claim by changing it, arguing that
                                                               24   Costco’s use of the word “wireless” in two places on its product listing page
                                                               25   constitutes a representation that its AirPods product came with a wireless charging
                                                               26   case. However, Costco’s use of the term “wireless” manifestly does not describe
                                                               27   how the case is charged, but rather describes the functionality of the AirPods
                                                               28   product itself, which operates wirelessly.
                                                                                                                        COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                        3
                                                                                                                                                 TO DISMISS
                                                               1             Costco’s listing used the phrase “Apple AirPods Wireless Headphones with
                                                               2    Charging Case (2nd Generation).” Complaint, Exh. B at 13. Costco truthfully
                                                               3    referenced the fact that the AirPods are “wireless headphones.” Costco did not
                                                               4    state that the AirPods came with a charging case that was “capable of wireless
                                                               5    charging.” Costco’s use of the preposition “with” forecloses any plausible
                                                               6    construction of the phrase in which the word “wireless” could be read to modify
                                                               7    both “headphones” and “case.” Moreover, “Charging Case” is the name of the
                                                               8    product used by Apple itself to identify its standard (as opposed to wireless)
                                                               9    charging case. Dkt. 4, Exh. 1 at 4. 1 Where, as a result of ordinary language
                                                               10   construction, no reasonable consumer would be confused, courts will not hesitate to
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   dismiss false advertising claims at the pleading stage. See, e.g., Dumas, 2016 WL
                                                               12   1367511, at *4 (parsing the phrase “Jamaican Style Lager” and dismissing
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   complaint because “[c]learly, ‘Jamaican’ modifies the word ‘Style’ not ‘Lager.’”).
                                                               14            Plaintiff also points to the phrase “wireless to the fullest” to argue that
                                                               15   Costco’s listing falsely advertised that the product came with a wireless charging
                                                               16   case. While Plaintiff disingenuously faults Costco for not discussing this phrase in
                                                               17   its opening memorandum (Opp., at 4 n.3), this is because Plaintiff never quoted,
                                                               18   cited or relied on this language even once in his Complaint.
                                                               19            As an initial matter, “wireless to the fullest” is an inherently vague and
                                                               20   generalized term, not a factual representation capable of being proven false or of
                                                               21   being reasonably interpreted as a statement of objective fact. See Welk v. Beam
                                                               22   Suntory Imp. Co., 124 F. Supp. 3d 1039, 1043 (S.D. Cal. 2015) (Burns, J.) In any
                                                               23   event, the language would not cause a reasonable consumer to believe that Costco
                                                               24   was selling AirPods that were accompanied by a wireless charging case. In this
                                                               25   regard, the phrase (which appears further down Costco’s listing page in the
                                                               26
                                                               27   1
                                                                       Notably, Apple itself uses the term “wireless” to describe the headphones on the
                                                                    product page featuring its standard, non-wireless, charging case. Dkt. 4, Exh. 3 at 9
                                                               28   (stating that “[t]he new AirPods deliver the wireless headphone experience”).
                                                                                                                         COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                         4
                                                                                                                                                  TO DISMISS
                                                               1    “Product Details” section), is used as a heading. To the extent a reasonable
                                                               2    consumer would see this language, it cannot be read in isolation, but rather must be
                                                               3    read in conjunction with the paragraph to which the heading relates—a paragraph
                                                               4    which clearly describes the AirPods themselves, not a charging case:
                                                               5
                                                               6
                                                               7
                                                               8
                                                               9    Complaint, Exh. B at 14. See Freeman v. Time, Inc., 68 F.3d 285 (9th Cir. 1995)
                                                               10   (statement not misleading as a matter of law where “[t]he qualifying language
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   appears immediately next to the representations it qualifies and no reasonable
                                                               12   reader could ignore it”). Notably, Costco’s description, including the “Wireless to
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   the fullest” heading and the paragraph underneath, appears in precisely the same
                                                               14   language on Apple’s own AirPods product overview page. Complaint, Exh. A at 3.
                                                               15            Not only does a reading of the text itself demonstrate that the word
                                                               16   “wireless” refers to the headphones and not the charging case, Plaintiff has already
                                                               17   conceded in his Complaint that he did not interpret the word as referring to a
                                                               18   charging case. Complaint, ¶29 (asserting that Costco’s product listing “omitted any
                                                               19   reference to how the product was charged”); ¶30 (“[t]he only reference to how the
                                                               20   Product was charged was under ‘Product Details’ wherein the description stated
                                                               21   ‘AirPods with Charging Case’”). These admissions foreclose Plaintiff’s new
                                                               22   argument that he interpreted the word “wireless” in the product name or the phrase
                                                               23   “wireless to the fullest” in the Product Details section as referring to the charging
                                                               24   case (see Opp., at 15:18-20), and he therefore cannot possibly establish actual or
                                                               25   justifiable reliance on this language in purchasing the product. See Phillips v. Apple
                                                               26   Inc., 2016 WL 1579693, at *6 (N.D. Cal. Apr. 19, 2016) (reliance required under
                                                               27   FAL, UCL, CLRA and for negligent misrepresentation).
                                                               28
                                                                                                                       COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                       5
                                                                                                                                                TO DISMISS
                                                               1             B.        Plaintiff’s Reliance on “Customer Reviews” is Unavailing
                                                               2             Plaintiff’s attempt to introduce various unauthenticated “customer reviews”
                                                               3    (Opp., at 4:13-6:11), is a red herring designed to prejudice the Court and distract its
                                                               4    attention from the actual allegations of Plaintiff’s Complaint and the language of
                                                               5    Costco’s product listing. Even if product reviews could be considered (as discussed
                                                               6    below, they are not subject to judicial notice), and even if some segment of
                                                               7    consumers actually believed that Costco’s AirPods came with a “wireless charging
                                                               8    case,” this would not make Plaintiff’s alleged interpretation of Costco’s product
                                                               9    listing “reasonable.” See Cheslow, 2020 WL 1701840 at *5 (disregarding alleged
                                                               10   negative reviews, and holding that “it would not be appropriate to base liability off
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   of a misunderstanding . . . Simply because some consumers unreasonably assumed
                                                               12   that ‘white’ in the term ‘white chips’ meant white chocolate chips does not make it
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   so”); Becerra, 945 F.3d at 1230 (“Just because some consumers may unreasonably
                                                               14   interpret the term differently does not render the use of ‘diet’ in a soda’s brand
                                                               15   name false or deceptive.”).
                                                               16            Furthermore, contrary to Plaintiff’s assertion, unsubstantiated customer
                                                               17   reviews, which Plaintiff attempts to offer for their truth, are hearsay and are not
                                                               18   subject to judicial notice.
                                                               19            The parties agree that the Apple product pages introduced by Costco are
                                                               20   properly judicially noticed, as they are not subject to reasonable dispute and
                                                               21   demonstrate the language used on Apple’s public website, regardless of its truth.
                                                               22   See Wolf v. Hewlett Packard Co., 2016 WL 7743692, at *3 (C.D. Cal. Sept. 1,
                                                               23   2016) (product pages were properly noticed because, among other things, the
                                                               24   defendant was responsible for their content, thereby diminishing any concerns over
                                                               25   the accuracy of the information). Conversely, the court in Wolf declined to take
                                                               26   judicial notice of online consumer reviews. Given their anonymous and
                                                               27   pseudonymous nature, not only was their accuracy questionable, but they were also
                                                               28   subject to foundation, hearsay and relevance objections. Id. See also Punian v.
                                                                                                                       COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                        6
                                                                                                                                                TO DISMISS
                                                               1    Gillette Co., 2015 WL 4967535, at *5 (N.D. Cal. Aug. 20, 2015) (in consumer case,
                                                               2    court could not take notice of reviews which appeared on defendant’s website).
                                                               3             Here, Plaintiff acknowledges that there are nearly 11,000 reviews on
                                                               4    Costco’s website relating to the AirPods product, and that he reviewed a small
                                                               5    “sampling” of those reviews. Opp., at 4:15. Aside from the fact that the reviews
                                                               6    themselves constitute inadmissible and unauthenticated hearsay, Plaintiff offers no
                                                               7    information regarding the methodology used to conduct his “sampling” exercise.
                                                               8    Nor do we have any information regarding who wrote the reviews, when they were
                                                               9    made, or what information the consumers relied on forming their opinions. In
                                                               10   addition, given Plaintiff’s recognition that Costco’s website product listings change
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   over time (Opp., at 4 n.5), it is unclear what particular language appeared in the
                                                               12   product listing at the time of each individual review. 2
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            Finally, the Complaint does not incorporate or refer to the reviews, so they
                                                               14   must be disregarded for this reason as well. Punian, 2015 WL 4967535, at *5.
                                                               15            C.        Costco had No Duty to Disclose what it was Not Selling
                                                               16            Unable to point to any misrepresentations in Costco’s product listing,
                                                               17   Plaintiff nevertheless faults Costco for not affirmatively disclosing that its AirPods
                                                               18   did not come with a wireless charging case. Opp., at 18:20-22. Plaintiff also
                                                               19   contends that Costco was required to disclose to uninformed consumers that Apple
                                                               20   sold its Second Generation AirPods in two different product bundles, one that was
                                                               21   accompanied by a standard charger and one by a wireless charger—even though
                                                               22   Costco itself sold only one of these products. Opp., at 20:7-11. Plaintiff offers no
                                                               23   legal authority for these assertions.
                                                               24            Plaintiff relies entirely on product defect cases, which are inapposite. For
                                                               25   example, Falk v. General Motors Corp., 496 F. Supp. 2d 1088, 1096-1097 (N. D.
                                                               26
                                                               27   2
                                                                      Contrary to Plaintiff’s representation (Opp., at 4 n.3), the version of Costco’s
                                                                    product listing attached as Exh. “C” to the declaration of Plaintiff’s counsel does
                                                               28   state that “Standard charging case charges using standard Lightning connector.”
                                                                                                                        COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                        7
                                                                                                                                                 TO DISMISS
                                                               1    Cal. 2007), concerned a car manufacturer’s duty to disclose defective speedometers,
                                                               2    which plaintiffs alleged constituted a safety hazard. Such concerns are not present
                                                               3    here, and Plaintiff has not cited any cases suggesting that a retailer is required to
                                                               4    disclose attributes that an offered product does not have. In other words, while a
                                                               5    car dealer may have a duty to disclose a known product defect, it would have no
                                                               6    similar duty to disclose that one of its individual trim lines “is not the version that
                                                               7    includes a sunroof.”
                                                               8             D.        Plaintiff Cannot State a Claim for Negligent Misrepresentation
                                                               9             As with his other claims, Plaintiff’s Fourth Claim for Negligent
                                                               10   Misrepresentation is based on Costco’s alleged representation that it was selling
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   “the latest version of 2nd Generation Apple AirPods” when it knew or should have
                                                               12   known that “the Product was not a true latest version of the 2nd Generation Apple
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   AirPods” because it did not come with a wireless charging case. Complaint, ¶¶87-
                                                               14   88. Plaintiff now concedes that this allegation is incorrect—that Apple in fact
                                                               15   offers its Second Generation AirPods in two different bundles, one of which does
                                                               16   not include a wireless case. Opp., at 2:18-23 and n.1.
                                                               17            Plaintiff’s Complaint does not allege any other affirmative representations
                                                               18   that Costco made in its product listing about the nature of the charging case
                                                               19   included with its AirPods product. To the contrary, Plaintiff admits that “[t]he only
                                                               20   reference to how the Product was charged was under ‘Product Details’ wherein the
                                                               21   description stated AirPods with Charging Case.” Complaint, ¶30 (emphasis added).
                                                               22   This admission forecloses any possibility that Plaintiff relied on or was influenced
                                                               23   by other language in the product listing, including the statement “wireless to the
                                                               24   fullest,” which is not mentioned anywhere in the Complaint.
                                                               25             Plaintiff’s negligent misrepresentation claim is also barred by the “economic
                                                               26   loss doctrine.” This Court so held in Welk, 124 F. Supp. 3d at 1044 (Burns, J.), a
                                                               27   case involving allegations that defendant falsely characterized its bourbon as
                                                               28   “handmade.” While the plaintiff in Welk did concede that the economic loss
                                                                                                                       COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                        8
                                                                                                                                                TO DISMISS
                                                               1    doctrine barred his claim, this Court independently agreed. Id.
                                                               2             Plaintiff’s proclamation that “it is now settled that the doctrine does not apply
                                                               3    to negligent representation claims” (Opp., 22:5-6, citing a non-binding Central
                                                               4    District of California case), is unavailing, and other courts have concurred with the
                                                               5    conclusion in Welk. See, e.g., Ladore v. Sony Computer Entm’t Am., LLC, 2014 WL
                                                               6    7187159, at *8-9 (N.D. Cal. Dec. 16, 2014) (negligent misrepresentation claim
                                                               7    dismissed pursuant to the “economic loss” rule where plaintiff alleged only
                                                               8    economic damages as a result of his purchase of allegedly defective Sony product);
                                                               9    Tasion Comm’ns, Inc. v. Ubiquiti Networks, Inc., 2013 WL 4530470, at **9–11
                                                               10   (N.D. Cal. Aug. 26, 2013) (dismissing negligent misrepresentation claim because it
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   was based solely on marketing materials that touted the benefits of the product).
                                                               12            E.        Plaintiffs’ Class Allegations are Improper
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            Plaintiff concedes that a nationwide class is not proper with respect to his
                                                               14   claims under the FAL, CLRA and UCL. Opp., at 23:7-8. Nevertheless, he contends
                                                               15   that his common-law claim for negligent misrepresentation supports a nationwide
                                                               16   class. Plaintiff appears to allege that all of his claims arise under California law, as
                                                               17   no other state’s laws are cited. See Complaint, ¶45 (“members of the Class will
                                                               18   continue to be misled, harmed, and denied their rights under California law”). See
                                                               19   also Romero v. Flowers Bakeries, LLC, 2016 WL 469370, at *12 (N.D. Cal. Feb. 8,
                                                               20   2016) (dismissing class action complaint where applicable state’s law not alleged).
                                                               21            However, in the consumer protection context, a plaintiff’s claims are
                                                               22   generally governed by the laws of the jurisdiction in which the plaintiff made his or
                                                               23   her purchase. Mazza v. American Honda Motor Co., Inc., 666 F.3d 581, 593-94
                                                               24   (9th. Cir. 2012) (noting that “each foreign state has an interest in applying its law to
                                                               25   transactions within its borders”); Frenzel v. AliphCom, 76 F. Supp. 3d 999, 1007
                                                               26   (N.D. Cal. 2014) (Mazza is “not only relevant but controlling,” even at the pleading
                                                               27   phase”). Moreover, Costco is a Washington corporation (Complaint, ¶15) and the
                                                               28   Court lacks jurisdiction to apply California law to Costco’s transactions with non-
                                                                                                                        COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                         9
                                                                                                                                                 TO DISMISS
                                                               1    Californians. Carpenter v. PetSmart, Inc., 2020 WL 996947, *5 (S.D. Cal. Mar. 2,
                                                               2    2020). Accordingly, adjudication of the negligent misrepresentation claim on
                                                               3    behalf of a nationwide class would necessarily entail the application of different
                                                               4    laws of potentially 50 states, which is not viable, and for which Plaintiff lacks
                                                               5    standing. Id. at *8. See also Larsen v. Vizio, Inc., 2015 WL 13655757, at *2 (C.D.
                                                               6    Cal. Apr. 21, 2015) (noting the “material variations” that exist among the states’
                                                               7    negligent misrepresentation claims); Kramer v. Wilson Sporting Goods Co., 2013
                                                               8    WL 12133670, at *4 (C.D. Cal. Dec. 13, 2013) (dismissing, at pleading stage, a
                                                               9    putative class action, where multiple states’ laws would apply).
                                                               10            In addition, the class here would not be ascertainable. Plaintiff recognizes
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   that some consumers reading Costco’s product listing would be unaware of Apple’s
                                                               12   own product offerings, which could influence how they interpreted Costco’s listing.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   Opp., at 20:8-10. It would be virtually impossible to determine what exactly each
                                                               14   putative class member knew before being exposed to Costco’s product listing.
                                                               15   Such a highly individualized inquiry into a prospective member’s state of mind
                                                               16   makes the class unascertainable, even at the pleading stage. See Kim v. Shellpoint
                                                               17   Partners, LLC, 2016 WL 1241541, at *9 (S.D. Cal. Mar. 30, 2016) (Burns, J.).
                                                               18   Accordingly, the class allegations should be stricken.
                                                               19   III.     CONCLUSION
                                                               20            For these reasons, the Court should dismiss the Complaint without leave to
                                                               21   amend. If the Court declines to dismiss all claims, it should strike or dismiss
                                                               22   Plaintiff’s class allegations.
                                                               23
                                                                    DATED: June 22, 2020                     GREENBERG GLUSKER FIELDS
                                                               24                                            CLAMAN & MACHTINGER LLP
                                                               25
                                                               26                                            By:
                                                                                                                   AARON J. MOSS (SBN 190625)
                                                               27                                                  Attorneys for Defendant Costco
                                                                                                                   Wholesale Corporation
                                                               28
                                                                                                                        COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                       10
                                                                                                                                                 TO DISMISS
                                                               1                                   CERTIFICATE OF SERVICE
                                                               2             I, Myra Gutierrez, declare:
                                                               3             I am a citizen of the United States and employed in Los Angeles County,
                                                               4    California. I am over the age of eighteen years and not a party to the within-entitled
                                                               5    action. My business address is 2049 Century Park East, 26th Floor, Los Angeles,
                                                               6    California 90067. On June 22, 2020, I served a copy of the within document(s):
                                                               7                       COSTCO’S REPLY IN SUPPORT OF MOTION TO
                                                                                       DISMISS COMPLAINT PURSUANT TO FRCP
                                                               8                       12(b)(6), OR IN THE ALTERNATIVE, TO STRIKE
                                                                                       PURSUANT TO FRCP 12(f)
                                                               9
                                                               10                     by placing the document(s) listed above in a sealed envelope with
                                                                                       postage thereon fully prepaid, the United States mail at Los Angeles,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                      California addressed as set forth below.
                                                               12
                          2049 Century Park East, Suite 2600




                                                                                       by placing the documents in the CM/ECF system as electronic service
                            Los Angeles, California 90067




                                                                           
       & MACHTINGER LLP




                                                               13                      to the person(s) set forth below.
                                                               14
                                                                     Ramin R. Hariri                            Daryoosh Khashayar
                                                               15    Hariri Law Group                           Taylor Marks
                                                               16    402 West Broadway, Floor 22                Khashayar Law Group
                                                                     San Diego, CA 92101                        12636 High Bluff Drive, Suite 400
                                                               17    Tel: (619) 363-2889                        San Diego, CA 92130
                                                               18    ramin@haririlaw.com                        Tel: (858) 509-1550
                                                                     Attorneys for Plaintiff                    daryoosh@mysdlawyers.com
                                                               19                                               Attorneys for Plaintiff
                                                               20
                                                               21            I declare that I am employed in the office of a member of the bar of this court
                                                               22   at whose direction the service was made.
                                                               23            Executed on June 22, 2020, at Los Angeles, California.
                                                               24
                                                               25
                                                               26                                                              Myra Gutierrez

                                                               27
                                                               28
                                                                                                                          COSTCO’S REPLY IN SUPPORT OF MOTION
                                                                    71825-00322/3805597.4                          11
                                                                                                                                                   TO DISMISS
